DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/30/2020.  

Claims
Claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 19, 20, and 21 have been amended. 
Claim 17 was previously cancelled.
Claims 1-16 and 18-21 are currently pending in the application and have been rejected as follows. 

Response to Arguments

101
In response to the applicant’s arguments regarding the claims not being directed to an abstract idea and providing significantly more than the abstract idea.  The examiner respectfully disagrees.  Specifically the applicant argues that the claims are similar to those of DDR Holdings because they are necessarily rooted in computer technology.  In DDR Holdings, LLC v. Hotels.com, L.P., No. 2013=1505 (C.A. Fed. Cir. Dec. 5, 2014) (DDR), the claims allowed a user to access a third-party website without actually having the user enter the third-party website.  This proved to be significantly more and patent eligible because it instantaneously allowed a user 
The pending claims recite the abstract idea of verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset.  The pending claims are not necessarily rooted in computer technology.  Asset management, asset tracking, and usage terms are all business practices known from the pre-Internet world.  The use of computers/servers to perform these abstract business practices does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it is merely using a computer as a tool to perform the abstract idea.  
Further, the use of digital media files and websites is nothing more than generally linking the use of the judicial exception to a particular environment or field of use (e.g. internet).  Linking the abstract idea (e.g. tracking/capturing a usage trail of where assets are being used) to the realm of the internet does not necessarily root the claims in computer technology and instead is just generally linking the use of the judicial exception to a particular technological environment or field of use as stated above.  
The examiner has considered all of the applicant's arguments but maintains the 101 rejection.  
Objections
The previous objections are withdrawn due to the claim amendments. 
112
The previous 112 rejections are withdrawn due to the claim amendments.  


	

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 1, 9, and 16, the claims recites “automatically verifying permissions associated with a user of the digital media file based on a comparison of the user to the one or more terms received with the media filed identifier”.  The specification fails to disclose that there is a comparison of the user to the one or more terms received with the media file identifier in order to verify permissions associated with the user.  
Further, claims 1, 9, and 16 recite “automatically verifying that the one or more usage terms for the digital media file and the location where the digital media file will be published on one or more websites comply with the one or more terms under which the digital media file 
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 and 21 are directed to a method, claims 9-15 are directed to a system, and claims 16 and 18-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. Specifically, the claim recites “sending a request to a digital media file management system to acquire a digital media file from a digital media file provider; receiving a media file identifier for the digital media file and one or more terms under which the digital media file provider will provide the digital media file form the digital media file management system; automatically verifying permissions associated with a user of the digital media file based on a comparison of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset which falls under the category of commercial/legal interactions, marketing activities/behaviors, and business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 9 is directed to a system that performs the same functions of claim 1 and claim 16 is directed to a non-transitory computer-readable medium that stores instructions that causes a processor to perform the same functions of claim 1.  Therefore Claims 9 and 16 are also directed 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 9, and 16, such as the use of the processor, display device, remote server, memory device, computer readable storage medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, display device, remote server, memory device, computer readable storage medium perform(s) the steps or functions of verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the use of digital media files and online websites is generally linking the use of the judicial exception to a particular technological environment (e.g. Internet/online content management system) or field of use.  Furthermore, the use of websites is generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. Internet/online publication).  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 
Claims 1, 9, and 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, display device, remote server, memory device, computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying user permissions for an asset, managing/enforcing usage terms/locations of an asset, and tracking/logging the location and usage trail of an asset. As discussed above, taking the claim elements separately, the processor, display device, remote server, memory device, computer readable storage medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of tracking/logging assets, combining assets, and managing/enforcing their associated usage terms. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of the digital media files and websites are recited at a high level and are used for generally linking the use of the judicial exception (e.g. 
    	The dependent claims 2-8, 10-15, and 18-21 further describe the abstract idea.  Claims 2 and 10 further recite the abstract idea of logging the assets by storing information and do not include any additional elements; claims 3 and 11 further describe the digital media files which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 4, 12, and 18 recite requesting acquisition information and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 5 and 13 further describe the acquisition request and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 6, 14, and 19 recite sending a request for the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 7 further describe the request for the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 8, 15, and 20 further recite the abstract idea of tracking/logging the assets and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 21 further describes the publication information and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685